Title: From Thomas Jefferson to David Ross, 2 February 1781
From: Jefferson, Thomas
To: Ross, David



Sir
In Council February 2d. 1781.

I do myself the pleasure of inclosing your appointment as Commercial Agent to this State. The General Assembly have by their  Act declared that they will make good all your Engagements and thereby pledged the faith of the State to supply any deficiency of the Funds put into your hands or any accidental losses which may occur. To which I have only to add an assurance that every aid and facility shall be furnished you which are in the power of the Executive.
I am with much respect Sir Your most Obt. Huml Servant,

Tho Jefferson

